Citation Nr: 0634680	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  02-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed residuals of a 
shell fragment wound to the right leg.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1948 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in December 2003 
for further development of the record.  

The veteran's appeal originally included the issues of 
service connection for both post-traumatic stress disorder 
(PTSD) and residuals of shell fragment wound to the face.  

During the pendency of the appeal, the RO, in a May 2006 
decision, granted service connection and assigned a 100 
percent evaluation for PTSD and a noncompensable evaluation 
for the residuals of shell fragment wound to the face.  

Both evaluations were effective on October 20, 2000, the date 
of the veteran's claim for service connection.   

The veteran was notified of this decision and did not file a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning the issues of PTSD and residuals of shell 
fragment wound to the face have been resolved.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second NOD must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability).  

The veteran requested a hearing before a Veterans Law Judge 
at the Board in Washington, DC in his October 2002 
Substantive Appeal.  He withdrew his request in January 2003.  
See 38 C.F.R. § 20.702(e) (2006).  

Pursuant to a September 2006 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).  



FINDING OF FACT

The veteran currently is not shown to have any right leg 
residuals or disorder due to a shell fragment wound injury or 
any other event or incident of his period of active service, 
including duty in Korea.  



CONCLUSION OF LAW

The veteran is not shown to have a right leg disability due 
to a shell fragment wound or other disease or injury that was 
incurred in or aggravated by service; nor may any arthritis 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in April 2001 and April 2004 letters.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed November 2001 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  
 
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A careful review of the claims folder shows that the service 
medical records for the veteran are missing and presumed to 
have been destroyed by fire.  VA has a heightened duty to 
assist the veteran when records are missing and presumed to 
have been destroyed.  Cuevas. v. Principi, 3 Vet. App. 542 
(1992).  

The Board observes that VA has attempted to obtain records of 
treatment the veteran received while stationed at Fort 
Jackson in South Carolina.  The Board notes that the response 
was that medical records were unable to be located at the 
facility.  

Subsequent to service, from March 1997 to September 2000, the 
veteran received treatment at a private medical facility for 
various medical conditions.  In the September 1997 treatment 
record, the veteran complained of swelling in his right leg.  
Ultrasound results showed deep vein thrombophlebitis 
involving the right femoral and popliteal veins.  

On examination, the examiner noted swelling and discomfort in 
the right leg especially above the knee.  The veteran was 
treated with IV Heparin and Coumadin.  The examiner noted 
that after the treatment leg swelling decreased.  

From July 2000 to May 2002 the veteran was seen at the VA for 
treatment of various medical conditions.  However, the Board 
notes the records are silent for complaints or treatment of 
an injury to the right leg.  

During a November 2005 VA examination, the veteran reported 
injuring his right leg while retrieving a fallen comrade from 
a foxhole while stationed in Korea.  The veteran reported 
grenade exploded striking his right lower leg.  He was 
treated in a Korean field hospital and the transferred to 
Fort Meade, Maryland for recovery.  

He reported having constant severe pain in the right knee 
with stiffness and swelling.  He denied having any heat, 
redness, instability or locking.  He also had severe flares 
of pain, lasting two to four hours, which affect his 
activities of daily living.  

On examination, the veteran had limitation in range of motion 
of the right knee.  The range of motion in the ankle was 
normal.  Range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  The examiner did note a pitting edema of the 
right lower extremity.  There was no crepitus or instability 
of the knee or ankle.  

The X-ray results showed mild degenerative changes in the 
right knee, not excessive for the veteran's age.  Radiopaque 
foreign bodies in the right leg were not seen on the x-ray 
study.  No shell fragment wound scar of the right leg was 
found.  

The examiner opined that the right lower joint condition was 
less likely than not connected to residuals of shell fragment 
wounds reportedly sustained during military service.  

In a December 2005 addendum opinion, the VA examiner 
confirmed that objective evidence did not show any shell 
fragment wounds in the right leg.  Further, the VA examiner 
noted that no shell fragment wound scar of the right lower 
leg had been found.  

The examiner repeated the previously offered opinion that the 
veteran's right lower leg condition was less likely than not 
connected to residuals of shell fragment wounds reportedly 
sustained during service.  

Here, the only evidence of record supporting the veteran's 
claim is his various lay statements.  As the veteran's DD 
Form 214 indicates receipt of Korean Service Medal with five 
Bronze Service Stars, United Nations Service Medal, and 
National Defense Service Medal, the Board notes that 38 
U.S.C.A. § 1154(b) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of war, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); see also Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. 
§ 3.304(d).  

However, 38 U.S.C.A. § 1154(b) does not address the questions 
of the existence of a present disability or of a nexus 
between such disability and service.  See also Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  

Moreover, the medical evidence in this case does not show 
that the veteran currently has residual right leg disability 
that can be causally linked to the claimed shell fragment 
wound reported by the veteran to have sustained during his 
service in Korea.  

Significantly, the veteran has not submitted competent 
evidence to support his assertions of having currently 
demonstrated right leg due to any event or incident of his 
period of active service.  

In the absence of current disability related to claimed 
residuals of a shell fragment wound to the right leg, the 
preponderance of the evidence is against the veteran's claim 
of service connection.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  





ORDER

Service connection for the claimed residuals of a shell 
fragment wound to the right leg is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


